Whereas, on the 16th day of December, 1983, Arno Windscheffel, Disciplinary Administrator, filed a formal complaint against Larry B. Henderson, an attorney admitted to practice law in the State of Kansas; and
Whereas, it is alleged in the complaint that Larry B. Henderson neglected a legal matter entrusted to him in that he represented the plaintiff in a divorce proceeding filed in the District Court of Shawnee County, Kansas, on or about September 3, 1982; that said divorce was heard on November 4, 1982, and a divorce granted to the plaintiff; that Larry B. Henderson was ordered by the Hon. Terry L. Bullock to prepare and file a journal entry; that despite repeated requests by plaintiff, Larry B. Henderson failed or refused to prepare and file the journal entry; and that it was not until October 20, 1983, that the journal entry was filed by another attorney; and
Whereas, on the 6th day of January, 1984, Arno Windscheffel, Disciplinary Administrator, filed a formal complaint against Larry B. Henderson alleging that he had neglected a legal matter entrusted to him in that as conservator for an incapacitated person he failed and neglected to file annual accountings for the period from December, 1972, to December, 1980, and that upon being ordered to do so by the District Court of Wabaunsee County, Kansas, it was determined Larry B. Henderson had misappropriated his ward’s funds in an amount of at least $33,000.00; and
Whereas, on the 8th day of March, 1984, Larry B. Henderson notified the Disciplinary Administrator that he was surrendering his privilege and license to practice law in the State of Kansas; and
Whereas, after due consideration, the Court finds that the privilege and license of Larry B. Henderson to practice law in the State of Kansas should be cancelled, that he be disbarred and that his certificate to practice law be declared cancelled;
Now, Therefore, It is Ordered and Decreed that Larry B. *4Henderson be and he is hereby disbarred from the practice of law in the State of Kansas, and the Clerk of the Appellate Courts is directed to strike the name of Larry B. Henderson from the roll of attorneys in the State of Kansas.
It is Further Ordered that the certificate of Larry B. Henderson to practice law in the State of Kansas is hereby cancelled and the costs of this action are assessed to Larry B. Henderson.
It is Further Ordered that this order shall be published in the official Kansas Reports and thát the Clerk of the Appellate Courts shall comply with the provisions of Supreme Court Rule 217.
Effective this 8th day of March, 1984.